Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        28-MAY-2021
                                                        08:59 AM
                                                        Dkt. 4 ODDP

                            SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      MARK D. CAIRES, Petitioner,

                                  vs.

                 THE HONORABLE ROBERT D.S. KIM,
        Judge of the Circuit Court of the Third Circuit,
               State of Hawai#i, Respondent Judge,

                                  and

                  STATE OF HAWAI#I, Respondent.


                          ORIGINAL PROCEEDING
                        (CR. NO. 3PC02100157K)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Upon consideration of petitioner Mark D. Caires’s

petition for writ of mandamus, filed on May 19, 2021, the

documents attached thereto and submitted in support thereof, and

the record, petitioner fails to demonstrate that he has a clear

and indisputable right to the requested relief from this court

and appears to be seeking similar relief in the circuit court.

Petitioner, therefore, is not entitled to the requested

extraordinary writ.     See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fees.

          DATED:   Honolulu, Hawai#i, May 28, 2021.

                                         /s/ Mark E. Recktenwald

                                         /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna

                                         /s/ Michael D. Wilson

                                         /s/ Todd W. Eddins




                                     2